UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 8, 2007 HIGH POINT TRANSPORT, INC. (Name of Small Business Issuer in its charter) Florida 000-52756 20-4871281 (State or jurisdiction of Commission File Number (I.R.S. Employer incorporation or organization) Identification Number) 23730 County Road675, Myakka City, Florida 34251 (Address of principal executive offices) (Zip Code) (941) 545-7800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 3 - Securities and Trading Markets Item 3.02Unregistered Sales of Equity Securities The following table sets forth information about the registrant’s unregistered sales of common stock following its most recent report on Form 8-K for an event date of October 25, 2007 Date Title of Security Amount Purchaser Price Exemption 2007 Common stock 10,000 Ronald L. Milewski (7) Future services Section 4(2) (1)Mr. Milewski is a newly elected director of the registrant. We did not pay and no one acting on its behalf or to our knowledge paid any commissions or other compensation with respect to the sale of the shares to Mr. Milewski. We made the sale through our board of directors and officers, none of whom where paid special compensation with respect thereto. The sale was made directly to Mr. Milewski, as compensation for his future services as a director of the registrant. His election as a director established his relationship with us.He was a personal contact of Mr. Henley.Mr. Milewski had an opportunity to obtain information about the registrant, its business, condition and prospects, financial and otherwise, before accepting the shares. We believe, based on information we obtained about Mr. Milewski, that he has such knowledge and experience in business and financial transactions that he is able to understand and evaluate the risks and merits of investment in the registrant.A legend was placed on each certificate, prohibiting public resale of the shares, except in compliance with Rule 144. We claim exemption from the registration requirement of the Securities Act of 1933, as amended (the "Act") by reason of Section 4(2) of the Act and the rules and regulations there under, on grounds that the sale to Mr. Milewski did not involve a public offering or distribution within the meaning of the Act. Section 5 - Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. - Ronald L. Milewski was elected as a director of the registrant on November 8, 2007. - From May, 1990 to June 2007 – He was employed by Sirva, Inc. and its predecessor companies; - From May 1990 to November 1999 – He was VP – Finance for North American Van Lines; - November 1999 to May 2001 – He was VP & Controller of Allied Worldwide, Inc.; - May2001 to February2003 – Mr. Milewski was Senior Vice President and Chief Financial Officer of Sirva, Inc.; - February2003 to January2005 – He was Senior Vice President, Global Risk Management of Sirva, Inc.; - January2005 to December2005 – Mr. Milewski was Acting Chief Financial Officer of Sirva, Inc.; - December2005 to June 2007 – He was Executive Vice President, Restructuring and Chief Risk Officer of Sirva, Inc.; - From June 2007 to present – Mr. Milewski has been self-employed as a consultant, specializing in mergers and acquisitions, as well as financial and accounting matters. - Mr. Milewski earned a bachelor of business administration degree in accounting from Eastern Michigan University in 1974. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. High Point Transport, Inc. By: /s/ Paul A. Henley Paul A. Henley, Chief Executive Officer, Chief Operating Officer and President November 16, 2007 /s/ Cristino L. Perez Cristino L. Perez, Chief Financial and Accounting Officer November 16, 2007
